DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 2/22/21 has been entered.
 Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-15 under Staev/Charles et al have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Staev/Lausberg et al (US Patent 4076146).
Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




s 1-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Staev (US Patent 8136789) and Lausberg et al (US Patent 4076146).
Claim 1, Staev teaches a valve actuator comprising: an electric motor 40 which is connected to a valve member 30 through a series of gears (as described in col. 4 lines 36-63); a voltage supply (as seen in figures 9-11, represented by 230VAC); an input rectifier (represented by diodes D1-D4) for converting the AC voltage from the voltage supply to a DC voltage; a controller 300 including a plurality of elements for controlling operation of motor 40; a switch-off device RL which is designated to cut off voltage to the motor when the valve 30 is disconnected (open) as described for example in col. 6 lines 38-57 within a defined time interval (see the description of timer 555). Staev further describes in col. 1 lines 18-36 that it is common to place a spring between a closure of the valve and the motor to create a bias force. Although, one skilled in the art would know based on the teachings of Staev that using springs to create a bias force against the valve is commonly used, Staev does not specifically describe that the spring would be used to keep the valve closed. Additionally, Staev teaches the use of a capacitor across from the output of the rectifier (D1-D4), he does not use said capacitor as a buffer or filter, but instead as an energy storage unit.
However, Lausberg et al teaches an actuator for a valve comprising a power supply circuit 20, connected to power terminals 30/31, including a transformer and a capacitor CA5 for suppressing transients effects in the transformer; a rectifier represented by diodes D1/D2; a filter capacitor CA4 connected to the output of the rectifier; an electric motor 97; a switch 114 for controlling power to the motor; a 
Therefore, it would have been obvious to one person of ordinary skill in the art at the time the invention was made to use a spring to maintain the position of the valve, since springs would provide sufficient force to maintain the valve closed during the operation of the system.
Claim 2, both Staev describes the rectifier as a bridge rectifier illustrated by diodes D1-D4.
Claims 3 and 4, Lausberg et al describes capacitor CA4 as a voltage buffer/filter which provides the needed capacitance in the system.
Claims 5 and 6, Staev describes a motor control circuit having a DC voltage outputted by the rectifier (the claim also only recites the circuit is connected to a direct voltage input) and a motor 40. Lausberg also discloses a motor 97 as an output and a DC voltage outputted by diodes D1/D2, wherein the motor is described as pump motor. 
Claims 7-8, the specific type of converter is considered a design choice, since the use of one would depend of the amount of DC voltage needed in the system.
Claim 9, Staev describes for example switch SW in fig. 9, timer 555 in fig. 10, and IC2 in fig. 11 as damping circuit for reducing the output voltage. Lausberg et al also uses a timer (see for example col 3 lines 42-45).
Claim 10, Staev describes timer 555 working with relay RL for controlling the output voltage to the motor. Lausberg et al also describes time 21 for provide a delay signal to the system controller.
Claim 11, Staev describes in figure 10 the use of relays T1 for controlling voltage outputted to the motor.

5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Rina I Duda whose telephone number is (571)272-2062.  The examiner can normally be reached on M-F 8-4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on (571) 272-2060.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RINA I DUDA/Primary Examiner, Art Unit 2846